ORDER This matter having come before the Court upon a motion for rehearing after filing of an opinion on August 19, 1982 and the Court having granted a motion for rehearing and having reconsidered this matter, IT IS HEREBY ORDERED that the opinion previously filed by this Court is withdrawn and the petition for certiorari to the Court of Appeals is quashed as being improvidently granted. The Court of Appeals opinion and this Order shall be published. Senior Justice Dan Sosa, Jr. and Justice H. Vern Payne dissent from this Order to quash certiorari. IT IS SO ORDERED.